DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10, 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The criterion for reducing morbidity and “risk of hospitalizations” is not set forth in the claims or specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-14, 21-24, 26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20090186939 based on an application by Chan et al. (Chan).

In view of those embodiments covered by the rejected claims, Chan teaches a method of treating a subject, having chronic kidney disease, comprising administering to said subject an effective amount of a ferric organic compound, see paragraph 0021.
In general, a subject is a human or an animal.  The subject may have any stage of chronic kidney disease (e.g. end stage renal disease), or is undergoing renal dialysis.  The ferric organic compound may be administered orally or any other appropriate route generally known in the art and the ferric organic compound can be formulated into a number of formats generally known in the art.  Representative formats include, but are not limited to, a tablet, a powder, a suspension, an emulsion, a capsule, a lozenge, a granule, a troche, a pill, a liquid, a spirit, or a syrup, See paragraph 0023.
In one embodiment, treatment with the ferric organic compound would prevent, reverse, maintain, or delay progression of chronic kidney disease.  In another embodiment, development of hyperparathyroidism, bone disorder, or cardiovascular disease in the subject is prevented, reversed, maintained or delayed, see paragraph 0025.
The method comprises treating a subject having chronic kidney disease, comprising administering to said subject an effective amount of a ferric organic compound.  An example of the ferric organic compound is ferric citrate, see paragraph 0027.
The method comprises method of treating a subject having chronic kidney disease.  In general, the subject is a human or an animal.  The subject may have end stage renal disease, or is undergoing renal dialysis, see paragraph 0059.
Chan may fail to explicitly teach the exact amounts to be administered.  However, the amount of ferric citrate in the disclosed composition is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.

Chan does not explicitly teach that the ferric citrate reduces levels of FGF-23. However, Chan teaches the recited steps of administering ferric citrate to those with chronic kidney disease, at any stage, and specifically mentions end stage renal disease.  Since the claims do not differentiate ferric citrate from that described by Chan, one of ordinary skill would also understand that its pharmacological properties are also the same.  In this way, all of the claimed effects of the disclosed method of administering ferric citrate, including reducing FGF-23 levels, would have been a necessary and invariable aspect of the method of Chan, See MPEP § 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  See In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).”).  Accordingly, the claimed effects of reducing mortality or morbidity, reduction of FGF-23 levels, or reducing adverse cardiac events, or reducing risks of hospitalizations related thereto are prima facie obvious.

s 1, 3, 5-8, 10, 12-14, 21-24, 26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20090326060 based on an application by Chan et al. (Chan II).

Chan II teaches that cardiovascular mortality is the leading cause of death in patients treated by dialysis, with mortality 10 to 30 times higher than the general population despite stratification for sex, race, and presence of diabetes. Similarly, cardiovascular mortality is 2 to 5 times higher than the general population in patients with a functioning renal transplant. This is likely from (1) the extremely high prevalence of atherosclerosis, heart failure, and left ventricular failure in hemodialysis patients, observed in 40% to 74% of incident dialysis patients and (2) a high case mortality rate after an acute myocardial infarct or of heart failure, see paragraphs 0004+.
Chan II demonstrates that administration of ferric citrate to those patients with chronic kidney disease to decrease risk of these heart complications (i.e., calcification of the cardiovascular system such as heart valve, myocardium, coronary arteries and arteriole) was known at the time of the invention:

    PNG
    media_image1.png
    250
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    178
    415
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    54
    430
    media_image3.png
    Greyscale

The preferred compound is ferric citrate, see paragraphs 00065+.
Chan II does not explicitly teach that the ferric citrate reduces levels of FGF-23. However, Chan teaches the recited steps of administering ferric citrate to those with chronic kidney disease to decrease mortality in connection with adverse cardiac events, as required by the claims.  Since the claims do not differentiate ferric citrate from that described by Chan, one of ordinary skill would also understand that its pharmacological properties are also the same.  In this way, all of the claimed effects of the disclosed method of administering ferric citrate, including reducing FGF-23 levels, would have been a necessary and invariable aspect of the method of Chan II, See MPEP § 2112.01 (“Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).  See In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).”).  Accordingly, the claimed effects of reducing mortality or 
Chan II may fail to explicitly teach the exact amounts to be administered.  However, the amount of ferric citrate in the disclosed composition is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that 50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).




s 1, 3, 5-8, 10, 12-15, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kendrick et al., Adv Chronic Kidney Dis. 2011 March ; 18(2): 113–119 (Kendrick) in view of Yokoyama et al., Am J Nephrol 2012;36:478–487 (Yokoyama)

Kendrick teaches that hyperphosphatemia and increased FGF-23 levels are a major risk factor for death, cardiovascular events and vascular calcification among patients, especially those with kidney disease:

    PNG
    media_image4.png
    682
    1029
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    918
    1038
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    283
    1014
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    266
    1074
    media_image7.png
    Greyscale

Kendrick may fail to teach the administration of ferric citrate.  However, it is for that proposition that the examiner joins Yokoyama.  Specifically, Yokoyama teaches that administration of ferric citrate can treat hyperphosphatemia in dialysis patients:


    PNG
    media_image8.png
    336
    699
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    207
    695
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    212
    694
    media_image10.png
    Greyscale


	
	In this way, those of ordinary skill could have applied ferric citrate in the manner required, and in a predictable fashion, for the purposes of reducing mortality related to adverse cardiac events in patients with chronic kidney disease.  Specifically, Kendrick teaches that hyperphosphatemia is a major risk factor for death and cardiovascular events among patients with chronic kidney disease.  Yokoyama is added for the proposition that ferric citrate is applicable to a process of treating hyperphosphatemia.  Specifically, Yokoyama teaches the particular known technique of treating hyperphosphatemia with ferric citrate was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to treat conditions related to hyperphosphatemia, such as cardiac events in patients with chronic kidney disease, would have yielded predictable results.  Accordingly, using ferric citrate to reduce mortality related to adverse cardiac events in patients with chronic kidney disease would have been prima facie obvious.
The above references may fail to explicitly teach the exact amounts to be administered.  However, the amount of ferric citrate in the disclosed composition is a result-effective parameter that will affect the pharmacological and pharmacokinetic 
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

s 4, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
1) Chan or Chan II in view of Remington's Pharmaceutical Sciences; Remington, Joseph P. (Joseph Price), Mack Publishing Company, 1985, pp. 1603-1608 (Remington’s);
or
2) Kendrick in view of Yokoyama in further view of Remington's Pharmaceutical Sciences; Remington, Joseph P. (Joseph Price), Mack Publishing Company, 1985, pp. 1603-1608 (Remington’s)

Chan, Chan II, Kendrick or Yokoyama do not teach or suggest administering ferric citrate orally as a tablet comprising the components recited in the claimed methods.  However, oral administration, i.e., tablets, with the appropriate carriers, is contemplated by Chan and Chan II, see paragraph 0052 of Chan, for examplo (“The ferric organic compounds of the present invention can be administered in a number of forms generally known in the art.  Pharmaceutical compositions comprising the ferric organic compounds of the present invention include, but are not limited to solids, liquids, or semi-solid forms, such as gels, syrups, chewables or pastes.  The ferric organic compounds of the present invention can be administered alone or in combination with a pharmaceutically acceptable carrier.  Orally administrable forms include, but are not limited, to, a tablet, a powder, a suspension, an emulsion, a capsule, a granule, a troche, a pill, a liquid, a spirit, or a syrup”).  In this regard the claims have been amended to recite ingredients for tablets, which are commonplace, See Remington’s, and therefore, are prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642